Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 6/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Three-dimensional field-effect transistor with curved multi-layered source/drain pattern”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222006 A1 (“Suh”) in view of US 2017/0338327 A1 (“Liu”).

Regarding claim 1, Suh shows (Fig. 1-5, 17a,17b) a semiconductor device, comprising 
a first active pattern (110, fin, para 38) on a first active region (101, para 36) of a substrate (100, para 37), the first active pattern extending in a first direction (X2, para 40); 
a first channel pattern (121, para 57) on the first active pattern, the first channel pattern including semiconductor patterns (121-123, similar embodiment of Fig. 17a-17b as Fig. 1-4, para 134), which are vertically stacked; 
a first source/drain pattern (161, para 61) in a recess (between the two gate stacks) in an upper portion of the first active pattern;
a gate electrode (140, para 36) on the first active pattern and extending in a second direction (X1, para 63) crossing the first direction, the gate electrode surrounding a top surface, at least one side surface, and a bottom surface of each of the semiconductor patterns (Fig. 5, para 64); and 
a gate spacer (151, para 36) covering a side surface of the gate electrode (Fig. 1) and having an opening to the semiconductor patterns (Fig. 2).
Suh does not show the first source/drain pattern includes a buffer layer covering inner sides of the recess, when viewed in a plan view, the buffer layer includes an outer side surface and an inner side surface, which are opposite to each other, and 
each of the outer and inner side surfaces is a curved surface that is convexly curved toward the gate electrode closest to the buffer layer.
Liu shows (Fig. 11) the first source/drain pattern (368+369) includes a buffer layer (368, para 43) covering inner sides of the recess (covering 369), when viewed in a plan view, the buffer layer includes an outer side surface (outer surface of 368 covering 369) and an inner side surface, which are opposite to each other, and
each of the outer and inner side surfaces is a curved surface that is convexly curved.
Suh in combination with Liu teaches the combined source/drain that shows each of the outer and inner side surfaces of the source/drain of Liu when it replaces the source/drain of Suh, is a curved surface that is convexly curved toward the gate electrode (Suh) closest to the buffer layer.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Liu, with buffer layer, to the invention of Suh.
The motivation to do so is that the combination produces the predictable result of  improved buffer layer thereto obtain better device performance (para 4).

Regarding claim 6, Suh as previously modified by Liu teaches the buffer layer (368, Liu) fills the opening, the buffer layer has a sidewall center thickness at a center of the opening and a sidewall edge thickness at an edge of the opening, when viewed in a plan view, and the sidewall center thickness is equal to the sidewall edge thickness.


    PNG
    media_image1.png
    810
    883
    media_image1.png
    Greyscale
 Regarding claim 7, Suh as previously modified by Liu teaches the recess (Liu recess as shown above) has a pair of inner side surfaces and a bottom surface connecting the inner side surfaces, the buffer layer (368, Liu) includes a pair of side portions on the pair of inner side surfaces (368 portion along D-D’ external to the inner side surface of 369), and a center portion (Liu, 368 portion below B-B’) connected to the pair of side portions and on the bottom surface of the recess, when viewed in a plan view, the side portions are spaced apart from each other by a first distance (Liu, D-D’) in the first direction, at a center portion of the opening, the side portions are spaced apart from each other by a second distance (Liu, B-B’) in the first direction, at an edge portion of the opening adjacent to the gate spacer (Suh spacer), and the first distance is larger than the second distance (D-D’ > B-B’).

2. Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Liu as applied to claim 1, further in view of US 2021/0057281 A1 (“Liaw”).

Regarding claim 8, Suh as previously modified by Liu teaches the first source/drain pattern further includes a main layer (Liu, 369) on the buffer layer (Liu, 368) to fill the recess.
Suh as previously modified by Liu does not show a concentration of germanium (Ge) in the main layer ranges from 60 at% to 80 at%.
Liaw shows (Fig. 6) a concentration of germanium (Ge) in the main layer (epitaxial region of source/drain) ranges from 60 at% to 80 at% (para 49).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Liaw, with germanium concentration, to the invention of Suh as previously modified by Liu.
The motivation to do so is that the combination produces the predictable result of better conductivity of the source/drain region thus lowering the resistivity.

Allowable Subject Matter
Claims 2-5,7,10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the buffer layer fully covers the second spacer sidewall, when viewed in a plan view”.

Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a thickness of the edge portion is smaller than a maximum thickness of each of the side portions”.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “each of the side portions has a first thickness at a first level and has a second thickness at a second level lower than the first level, the side portions has a maximum width in the first direction”.

Claims 13-15,17-18,21,23,25 are allowed.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the buffer layer covers the second spacer sidewall, and the second spacer sidewall is spaced apart from the main layer” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 23, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an intermediate layer on the buffer layer, and a main layer on the intermediate layer to fill a remaining space of the recess, when viewed in a plan view, the buffer layer includes an outer side surface and an inner side surface, which are opposite to each other, and the outer side surface and the inner side surface are curved surfaces that are convexly curved toward the gate electrode closest to the buffer layer” when taken in combination with all the remaining limitations of the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819